Citation Nr: 1420198	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent for a disc disease at C5-6/ strain.

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, chronic, status-post arthroscopic repair, left meniscus tear.

5.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome, status-post carpal tunnel release.

6.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome, status-post carpal tunnel release.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to April 1993 and from December 1993 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

The Board also notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has not been gainfully employed during the appellate period.  In addition, he has alleged being unable to work due to his service-connected disabilities.  On review of the entire record, the lay and medical evidence suggests that the Veteran may be unemployed due, at least in part, to symptoms of his service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has been raised during the appeal period.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claims, it has been listed on the first page of this decision.

As a final preliminary matter, the Board notes that, in addition to the Virtual VA file the Veteran has a Veteran Benefits Management System (VBMS) paperless claims file.  However, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his VA Form 9 filing received in February 2011, the Veteran referred to being prescribed a knee brace by VA, and he reported that a recent examination with a magnetic resonance imaging (MRI) scan suggested the need for surgery.  In an April 2013 VA examination, the Veteran also reported undergoing a recent MRI of his brain.  He has otherwise referred to being prescribed medications after service which is not reflected in the evidentiary record.

VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered).  See also 38 C.F.R. § 3.159(c)(2) (2013).  The case, therefore, is remanded to obtain identified and relevant VA clinic records which are not associated with the claims folder.

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  The Veteran reports being unable to work following his discharge from service due to his service-connected disabilities.  He specifically alleges that his service-connected migraine headaches are productive of severe economic inadaptability.  The Board finds that an opinion regarding the impact the Veteran's service-connected disabilities have on his employability should be obtained.  While the April 2013 VA examiner described the functional impact each disability would potentially have on the Veteran's ability to work, no opinion as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's records of VA treatment since discharge, as reported in his VA Form 9 received in February 2011.

2.  Thereafter, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion on the following questions:

	a) whether it is at least as likely as not that the Veteran's service-connected headache disorder results in severe economic inadaptability; and

	b) whether it is at least as likely as not the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e. migraine headaches, lumbar spine degenerative disc disease, cervical spine disc disease at C5-6, right shoulder chronic tendonitis, left meniscus tear, right and left carpal tunnel syndrome, right and left tarsal tunnel syndrome, tinnitus, first degree atrioventricular block, right patellofemoral syndrome, right lateral epicondylitis, right and left fifth finger fracture, sensorineural hearing loss, left and right wrist surgical scar, left knee surgical scar, right toe hallux limits, folliculitis, bilateral heels xerosis and left side temperomandibular joint capsulitis), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In providing this opinion, the examiner should discuss the effects of medications used to treat service-connected disabilities has upon the Veteran's employability.

The need to examine the Veteran is left to the discretion of the clinician selected to offer the opinion.  All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  In readjudicating the left knee claim, the RO should give consideration to the provisions of both Diagnostic Codes 5258 and 5259.  The RO should consider the claim for TDIU on schedular and extraschedular bases, as appropriate.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


